Citation Nr: 0729141	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  06-10 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sigmoid polyps.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for left shoulder pain.

5.  Entitlement to service connection for osteoarthritis with 
narrowing of disc space at L3-L4.

6.  Entitlement to service connection for leg pain.

7.  Entitlement to service connection for testicle pain.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The decision below addresses the veteran's claim of service 
connection for sigmoid polyps.  The remaining service 
connection claims are addressed in the remand that follows 
the Board's decision.


FINDING OF FACT

The veteran does not have sigmoid polyps that are 
attributable to his active military service.


CONCLUSION OF LAW

The veteran does not have sigmoid polyps that are the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the sigmoid polyps claim 
has been accomplished.  Through an August 2004 notice letter, 
the RO notified the veteran and his representative of the 
information and evidence needed to substantiate his claim.  
While the notice did not refer to criteria for assigning a 
disability rating or an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither of these 
questions is now before the Board.  Consequently, a remand of 
this service connection issue is not necessary.

The Board also finds that the August 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The veteran was also told to send in any evidence in his 
possession.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
sigmoid polyps claim.  The veteran's service medical records 
have been obtained and associated with the claims file.  
Treatment records from K.J.G., D.O., Consultants in 
Gastroenterology, and Saint Margaret Mercy Health Care Center 
have also been obtained.  Furthermore, the veteran was 
afforded a hearing before the Board in June 2006, the 
transcript of which is of record.  Significantly, the veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his sigmoid polyps claim that 
need to be obtained.

Although a VA examination was not provided in connection with 
this claim, one is not necessary to decide the claim.  As 
detailed in the analysis section, because the information and 
evidence does not establish that the veteran suffered an 
event, injury, or disease in service, and because the 
evidence does not indicate that the sigmoid polyps may be 
associated with the veteran's military service, the Board 
finds that a medical examination was not warranted.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).



II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

A review of the veteran's service medical records reveals no 
complaints of or treatment for sigmoid polyps or associated 
symptoms.  The veteran's entrance and separation examinations 
were normal.  Post-service medical records reflect a 
diagnosis of small sigmoid polyps following a colonoscopy in 
November 2001.  This was performed at Saint Margaret Mercy 
after the veteran presented with a family history of colon 
polyps.  The record does not contain any competent medical 
evidence of a nexus between the veteran's sigmoid polyps and 
his time in active military service.  The veteran reported 
that none of his treating physicians has related the 
disability to service.

In this case, only a current disability is shown.  The 
evidence of record does not show the occurrence of an in-
service event, injury, or disease or symptoms of a disease.  
Additionally, the evidence does not link the veteran's 
sigmoid polyps to his active military service.  Thus, service 
connection is not warranted on a direct basis.  See 38 C.F.R. 
§ 3.303.

During his hearing, the veteran testified that he was not 
sure of the origin of the polyps, but he thought that they 
may have resulted from exposure to Agent Orange while he was 
stationed in the Republic of Vietnam.

In addition to service connection on a direct basis, if a 
veteran was exposed to an "herbicide agent" during active 
military, naval, or air service, certain diseases are 
presumed to be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of the disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.309(e) (2007).  (In this context, the 
term "herbicide agent" is defined as a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) 
(2007).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii) (2007).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

Considering the veteran's testimony regarding service in 
Vietnam, and the fact that he was awarded the Vietnam Service 
Medal and the Vietnam Campaign Medal, the evidence suggests 
that he likely served in Vietnam during the requisite time 
period.  Even if such service were conceded, a sigmoid polyp 
is not listed as a disease associated with exposure to 
herbicide agents.  See 38 C.F.R. § 3.309(e).  Thus, service 
connection is not warranted on a presumptive basis.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that his sigmoid polyps are related to 
his time in service, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
etiology of a current disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for sigmoid polyps must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for sigmoid polyps is denied.


REMAND

With respect to the claims of service connection for hearing 
loss, tinnitus, left shoulder pain, osteoarthritis with 
narrowing of disc space at L3-L4, leg pain, and testicle 
pain, the Board finds that further development is necessary.  
See 38 C.F.R. § 19.9(a) (2007).

Regarding the hearing loss and tinnitus claims, the veteran 
contends that he was exposed to loud noise when he was 
attached to an artillery unit.  At his hearing, he stated 
that he was with the 3rd Battalion, 13th Artillery, 25th 
Division.  Although the veteran acknowledges that his 
military specialty was radio operator, he testified that he 
was always near the 8-inch guns and sometimes fired them.  
The veteran asserted that the guns fired nearly day and night 
during his approximate two years with the artillery unit and 
he was not provided ear protection.  He reported that this 
noise exposure occurred during his tour in Vietnam from April 
1966 to April 1967 and for one year before the unit was sent 
to Vietnam.  The veteran stated that he experienced ringing 
in his ears when the guns were firing but he did not complain 
about it until many years later, after his separation from 
service.  Regarding the possibility of post-service noise 
exposure, the veteran stated that he operated a forklift in a 
warehouse.  He testified that the noise level in the 
warehouse was not very great.

The veteran's service medical records do not contain any 
complaints of or treatment for hearing loss or tinnitus.  
Entrance and separation examinations were normal although the 
separation examination showed slightly increased audiometric 
readings.  Even so, evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss and tinnitus.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

The Board notes that the veteran is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation, such as ringing in the ears and loss of hearing 
acuity.  See, e.g., Savage v. Gober, 10 Vet App. 488, 495-98; 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  This is so 
even if the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(2006).

In light of the veteran's testimony regarding symptomatology 
consistent with hearing loss and tinnitus, both currently and 
during active military service, he should be scheduled for a 
VA audiologic examination in order to determine if the 
veteran currently has hearing loss and tinnitus and whether 
any such current disability is related to his military 
service.  (The Board notes that for the purposes of applying 
the laws administered by VA, hearing loss is considered to be 
a disability if certain requirements are met as set forth in 
38 C.F.R. § 3.385 (2007).)

On remand, the veteran's service personnel records should be 
requested from the National Personnel Records Center (NPRC) 
in order to corroborate his testimony that he was assigned to 
an artillery unit.  The claims file currently does not 
contain any documentation that the veteran was assigned to 
such a unit.  The veteran's DD-214 only indicates that his 
last duty assignment was with the Third US Army and that his 
military specialty was radio teletype operator.  Thus, his 
personnel records should be requested.

Concerning the claims of service connection for left shoulder 
pain and osteoarthritis with narrowing of disc space at L3-
L4, the veteran contends that the general stress and strain 
of military service resulted in current disabilities 
regarding the left shoulder and low back.  Specifically, the 
veteran testified that he regularly loaded heavy ammunition 
while he was assigned to artillery duty.  He stated that the 
effort caused left shoulder and low back pain at the time but 
he did not complain about it until many years later.

While the veteran is not medically competent to provide a 
diagnosis for the claimed in-service disabilities, he is 
competent to report about factual matters of which he has 
first hand knowledge.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  This would include loading heavy ammunition 
as part of his military responsibilities.

Post-service medical records reflect a current diagnosis of 
arthritis in the lumbar spine with lumbar strain and also 
several complaints of left shoulder pain.  However, there is 
no nexus evidence relating current disabilities or symptoms 
to the veteran's military service.  Of note, in a January 
1997 private treatment record, Dr. K.J.G. indicated that 
there was a possibility that the shoulder pain was a mild 
synovitis that might be related to the veteran's occupation 
as a truck driver.  Considering this uncertain opinion 
regarding the shoulder and a lack of an opinion regarding the 
low back, the veteran should be scheduled for a VA orthopedic 
examination in order to document any current low back and 
left shoulder disability and to determine whether any such 
current disability is related to his military service.  See 
38 C.F.R. § 3.159(c)(4)(i).

Regarding the leg pain and testicle pain claims, the veteran 
alleges that he experiences pain in both areas as a result of 
his low back disability.  He testified that private treatment 
providers have told him that the leg and testicle problems 
are related to his low back.

In addition to service connection on a direct basis, service 
connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury, or for the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability.  38 C.F.R. § 3.310 (2007); see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Because secondary service connection may potentially be a 
viable theory based on the outcome of the low back service 
connection claim, the VA orthopedist or other appropriate 
examiner should provide an opinion on the relationship 
between the veteran's low back disability and any diagnosed 
disability related to leg and testicle pain.  The veteran 
should also be notified of the information and evidence 
necessary to substantiate a claim of secondary service 
connection.  This is so because the original notice referred 
only to substantiating a service connection claim on a direct 
basis.  See 38 C.F.R. § 3.159(b).

During the hearing, the veteran reported that he had 
submitted all of the relevant private treatment records that 
existed except for records relating to treatment within a 
six-month period prior to the hearing.  On remand, these 
records should be requested from the veteran or the custodian 
of the records.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim of secondary service 
connection for leg pain and testicle 
pain.  The letter should also contain 
notice of the manner in which disability 
ratings and effective dates are assigned 
for awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 47.  
Request the veteran to supplement the 
record with updated relevant private 
treatment records in his possession or to 
identify the treatment providers so that 
VA may request the records.  The veteran 
and his representative should be given a 
reasonable opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Contact the NPRC, or other 
appropriate government agency, and 
request the veteran's service personnel 
records.

3.  After securing any additional 
records, schedule a VA audiologic 
examination to determine the extent and 
etiology of any hearing loss or tinnitus.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
examiner designated to examine the 
veteran.  All necessary tests and studies 
should be conducted.  The examiner should 
specifically indicate whether the veteran 
currently has hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or a speech recognition score 
using the Maryland CNC Test of less than 
94 percent).

With respect to any diagnosed hearing 
loss and tinnitus, the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to the medical 
probabilities that any hearing loss and 
tinnitus is related to the veteran's 
active military service, to include the 
veteran's alleged acoustic trauma/noise 
exposure regarding artillery fire.  The 
examiner should also address the 
possibility of post-service noise 
exposure, such as working with a 
warehouse forklift.  All examination 
results, along with the complete 
rationale for the opinions provided, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, should be set forth.

4.  Schedule the veteran for a VA 
orthopedic examination.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner(s) 
designated to examine the veteran.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner should determine the current 
left shoulder and low back diagnosis(es), 
if any; and the etiology of such 
disabilities should be noted.  Based on a 
thorough review of the evidence of 
record, the examiner should provide an 
opinion, with complete rationale, as to 
the medical probabilities that the 
veteran now has a left shoulder and 
osteoarthritis with disc space narrowing 
at L3-4 that is related to his period of 
military service.  Attention should be 
paid to the veteran's alleged in-service 
injuries caused by loading heavy 
ammunition.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service 
onset.  Consideration should be given to 
the veteran's post-service employment as 
a truck driver.  An opinion should be 
provided for each disability diagnosed.  
All opinions should be set forth in 
detail and explained in the context of 
the record.

The orthopedic examiner, or another 
examiner with appropriate expertise, 
should also identify any disabilities 
causing the veteran's leg pain and 
testicle pain.  Then, the examiner should 
provide an opinion as to the medical 
probabilities that any such disability 
was caused or made chronically worse by 
the veteran's osteoarthritis with disc 
space narrowing at L3-4.  An opinion 
should be provided for each diagnosed 
disability associated with the veteran's 
leg and testicle pain.

After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2007).)

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection.  If any benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


